 FLINTKOTE SUPPLY COMPANYFlintkote Supply Company and Brewery, Soft Drink.Grain, Flour, Candy, Industrial & Allied WorkersLocal 1110, Affiliated with International Brother-hood of Teamsters, Chauffeurs, Warehousemen &Helpers of America, Petitioner. Case 23-RC 4637September 27, 1978DECISION AND CERTIFICATION OFREPRESENTATIVEBY MI.MBERS PENEI .O, MURPHY, ANI) TRUIESDA I 1Pursuant to authority granted it by the NationalLabor Relations Board under Section 3(b) of the Na-tional Labor Relations Act, as amended, a three-member panel has considered objections to an elec-tion held on May 5, 1978,1 and the Acting RegionalDirector's report recommending disposition of same.The Board has reviewed the record in light of theexceptions and brief and hereby adopts the ActingRegional Director's findings and recommendations.2I he election was conducted pursuant to a Sliplla tion tor ('ertifica lionUpon ('onsent Election The tally was: tour tor. and two against. the Petl-tioner: there was one challenged ballot, al insufficient number to aftect theresults2 The Employer's request oIr a hearing as to Objection I is denied. asraising no suhstantial issues warranting a hearing. In adopting the recom-mendation of the Regional I)lrector with respect to Objection 2, MemberI ruesdale agrees that the alleged misrepresentations do not warrant settingaside the election inasmuch as the same result is reached under any ,siew ofthe applicable lawCERTIFICATION OF REPRESENTATIVEIt is hereby certified that a majority of the validballots have been cast for Brewery, Soft Drink,Grain, Flour. Candy. Industrial & Allied WorkersLocal 1110. affiliated with International Brotherhoodof Teamsters. Chaufieurs. Warehousemen & Helpersof America, and that, pursuant to Section 9(a) of theNational Labor Relations Act. as amended, the saidlabor organization is the exclusive representative of'all the employees in the following appropriate unitfor the purposes of collective bargaining in respect torates of pay. wages, hours of employment, or otherconditions of employment:Included: All drivers and warehousemen em-ployed by Flintkote Supply Company at itsAustin. Texas, facility.Exvcluedl. All other employees including officeclerical employees. warehouse superintendent.assistant warehouse superintendent. leadmen.guards, watchmen and supervisors as definedin the Act.238 NLRB No. 86559